 612DECISIONSOF NATIONALLABOR RELATIONS BOARDDelta Pine Plywood Company,a Division of DeltaIndustries,Inc.andInternationalWoodworkers ofAmerica,AFL-CIO-CLC. Case 15-CA-4229June15, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn February 14, 1972, Trial Examiner David S.Davidson issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm. the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint be, and it hereby is, dismissed inits entirety.IThe General Counsel has excepted to certain credibility findings madeby the Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S.DAVIDSON,TrialExaminer:Pursuant to acharge filed on August17, 1971, byInternationalWood-workers ofAmerica, AFL-CIO-CLC, hereinafter referredto as the Union,a complaint was issued on October 27,1971. The complaint alleges that Respondent'inMarchand April 1971,through the acts of its supervisors andagents,created an impression of surveillance of itsemployees'union activities and impliedly threatenedreprisals,thereby violating Section 8(a)(1) of the Act. Thecomplaint also alleges that on or about July20, 1971,Respondent discharged and/or refused to reinstate JamesIAt the hearing the name of Respondent was amended to appear asshown in the caption to reflect Respondent's correct corporate identity2Following the close of the hearing, Respondent filed a Motion ToUtleybecause of his union activities, therebyviolatingSection 8(a)(3) and(1) of the Act.In its answer Respon-dent denies the commission of any unfair labor practices.A hearing was held before me in Hattiesburg,Mississip-pi,on November 30 and December1,1971.At theconclusion of the hearing,oral argument was waived, andthe parties were given leave to file briefs, which have beenreceived from the General Counsel and Respondent.Upon theentire record2 in this case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Mississippi corporation, is engaged in themanufacture and sale of wood and related products at itsplant in Beaumont, Mississippi. During the 12-monthperiod preceding issuance of the complaint, Respondentreceived at its Beaumont plant from points outside theState of Mississippi goods and materials valued in excess of$50,000 and shipped finished products valued in excess of$50,000 from its plant to points outside the State ofMississippi. I find that Respondent is engaged in com-merce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionRespondent'sBeaumont plant commenced operation in1966. Between then and the beginningof 1971, there weretwo attempts to organize the plant,and two representationelections were held. During early 1971 the Union started anew organizing campaign among Respondent's employeesat the plant.A number ofemployees signed authorizationcards and attended union meetings.In due course, arepresentation petition was filed and an election was heldon April 23,1971,3 which resulted in a tie vote. Amongthosewho supported the Union during the preelectioncampaign was JamesUtley,who talked to other employeesin support of the Union,solicited a number of them to signcards, attended two union meetings,and along with oneother employee,served as an observer for the Union at theelection.The principal issue in this case concerns theterminationof Utleyand Respondent's refusal to reinstatehim following an extended absence due to illness after theelection.Correct Record. The motion has been received in evidence as Tx Exh Iand is granted.3Unless otherwise indicated herein all dates set forth occurred in 1971197 NLRB No. 97 DELTA PINE PLYWOOD COMPANYB.The Alleged Violations of Section 8(a)(1) of theActThe only alleged violations of Section 8(a)(1) are basedon the testimony of John Walker concerning conversationswithGreen End Foreman David Boss and GeneralManager Neal McCloud.Bossand McCloud both testifiedto different versions of these conversations.Walker was active in soliciting employees on behalf oftheUnion, signed an authorization card, and attendedunionmeetings.Following the eventsat issue hereinWalker was discharged on August 11. Although anamended charge filed in this case alleged that Walker'sdischargewas also discriminatory, that portion of thecharge was later withdrawn, and the complaint contains noallegation based on Walker's discharge.According to Walker, during the noon hour one day inMarch he went to the lathe deck. Boss approached him andsaid he had heard that Walker was riding up and down theroad with a union man, that he was getting paid for it, andthat Boss had spoken to Walker's brother-in-law about it.According to Walker, Boss also said that Respondent waspaying top wages and benefits and that he did not see whythe employees would want a union. Walker testified he toldBossthat he was not riding around with a union man orbeing paid by the Union.Bosstestified that earlier that morning Walker calledhim over to Walker's work station and told him thatWalker wanted to speak to him about some rumors thatwere going around and were untrue. According to Boss, hesaid that he did not have time to talk then and suggestedthey get together at noon.Bosstestified that at noonWalker came to the vicinity of the vat where Boss wasworking and asked if Boss had time to talk. According toBoss,he replied affirmatively and asked Walker what hewanted to talk about.Bosstestified thatWalker saidsomeone was accusing him of riding with union officials,getting paid by the Union, and sigmng cards.Bosstestifiedfurther that he told Walker he had heard the rumors also.AccordingtoBoss,Walker then proceeded to deny thetruth of the rumors and to explain that he could prove theywere untrue.Bosstestified he then told Walker that if hewere Walker he would get out of it, get away from it, andhave nothing to say about it either way. Accordingto Boss,he then suggested that Walker go back to work, andWalker left.Bossdenied those aspects ofWalker'stestimony which were inconsistent with his.As between Walker andBoss,Icredit Boss.Walker'sexplanation of how he happened to be on the lathe deck atnoon when he talkedto Boss isnot persuasive. Accordingto him, he did not go there by prearrangement with Bossbut went so that he could go outside the plant and get somesun.Yet there were other exits from the plant whichWalker could have used with far greater convenience ifthat was his purpose, and the fact that Walker, a heavy-setman, chose to go to an area which required him to climbovermachinery lends support to Boss' testimony thatWalker went looking for Boss as a result of their earlierconversation.Having creditedBoss,I find nothing in his statements tosupport the allegation of the complaint that Boss createdthe impression of surveillance. It was Walker who first613raised the matter of the rumors and said they were beingcirculated.Boss' concession that he had heard themconveyed no more than what Walker already knew-thattherewere rumors about the plant concerning Walker-and did not carry with it any inference that Boss ormanagement in general had engaged in surveillance inorder to learn of the union activities which would nototherwise have been known to them. Accordingly, Irecommend dismissal of this allegation of the complaint.The second incident, according to Walker, occurred onApril 23, the day of the election. He testified that about anhour before the election Neal McCloud, general managerof the plant, approached him at his work station and saidthat he knew Walker had signed a card and that if hewanted to redeem himself with the Company he shouldvote right.Walker testified that he asked McCloud if hisjob was secure after the election and that McCloud repliedthat he was not at liberty to say because the NLRB wouldnot allow him to.McCloud testified that he was not in the production areaof the plant on the day of the election until after the votingwas over and that he did not talk to Walker on that day.He testified that on another occasion, the time of which hecould not remember,Walker asked him what wouldhappen to his job if the Umon won the election. AccordingtoMcCloud, he replied that the outcome of the electionwould have no bearing on Walker's job with the Company.McCloud, who spoke to a number of employees aboutthe Union and urged them to vote against the Union, didnot impress me as unsophisticated or uninformed withrespect to what he could or could not say to employees,and there is no evidence of any other unlawful statementsbyMcCloud. His version of his response to Walker'squestion about his job security under the circumstances ismore plausible than that of Walker. In addition, whileWalker may have been unsettled to some extent by the lineof attack on his credibility during cross-examination, histestimony on cross-examination was accompanied by anumber of pauses and hesitations before answeringquestionswhich seemingly should have given him nodifficulty.Bearing inmind that several months passed afterthe election until the charge was filed andWalker'sstatementwas initially taken, I have concluded thatMcCloud's testimony was more accurate than Walker'sand credit McCloud. Accordingly, I shall recommend thatthis allegation of the complaint be dismissed.C.TheDischargeand RefusalTo ReinstateJames Utley1.Utley'semployment and union activityJames Utley worked for Respondent for approximately 3years.His work record was good. With the exception ofone prolonged absence of approximately 8 weeks in Augustand September 1969, when he was in an automobileaccident, and his second prolonged absence just before histermination,Utley's attendance record was also good.As set forth above, Utley was a supporter of the Umonduring the preelection campaign and served as one of thetwo union observers at the election. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Utley's illness and absence from workShortly after the election, Utley became ill and lastworked on April 30. On the following day Utley visited hisdoctor who put him in the hospital for observation andtoldhim that he might possibly need a gall bladderoperation.Utley had the operation on May 14 andremained in the hospital until May 23, when he went hometo convalesce?At the time of his release from the hospital, Utley'sdoctor told him that he would be able to return to work inabout a month. However, around June 1 Utley developedback trouble. On the advice of his doctor, he visited aspecialist inMobile, Alabama, who hospitalized Utleyagain, this time for a slipped disc. Utley entered thehospital in Mobile on June 12 and was released on June 20.He again convalesced at home, visiting his doctor weekly.On July 12, he asked his doctor if he could return to work.The doctor advised him to wait another week and thengave him a note stating that he would be able to return towork on July 19.3.Utley's attempt to return to work andnotification of terminationOn July19,Utleywent to Mobile to pick up someinsurance papers and pay some bills and did not return intime to go to work.On the next day he reported to PlantManager Muhlbeier'sofficearound the time his shiftstarted,3:30 p.m., showed him his doctor's release, andtold him he was ready to return to work.Muhlbeier toldhim that he had been terminated because of his lack ofconcern about notifying Respondent of his whereaboutsand his intentions to return to work.Muhlbeier also toldhim that his job had been given to another employee. Utleysaid that employee Houston Everett was supposed to bekeeping Respondent advised.Muhlbeier said that he hadhad no word at all since the early days of Utley's absenceand that Everett had only spoken to him once about it.Utleyraised a question as to whether his union activity hadcaused his termination.Muhlbeier replied that the Unionhad nothing to do with it and that he had probably carriedhim on the rolls as long as he did because Utley was anobserver at the election and he felt he could have had aproblem if he had terminated him earlier.54.Utley's efforts to inform Respondent'ofhis, absenceThere is no dispute that before Utley's operation on May14Utley gave Respondent adequate notice that he washospitalized and that he was going to have an operation.There is some conflict as to the number of times and themethod usedby Utleyto contact Respondent, but itappears that at least once,and possibly twice, UtleytelephonedMuhlbeier during this period,and sent wordthrough Houston Everett to Muhlbeier and his foreman,4The hospital and Utley's home were in Lucedale, Mississippi, somedistance from the plant5Both Utley and Muhlbeier testified as to this conversation, and theirtestimonyisnot nessential conflict.Utley testified that he could notremember whether Muhlbeier said that Utley had failed to keep himinformed, but recalled telling Muhlbefer that Everett was supposed to keepBillMoore, before the date of his operation.It is alsoundisputed that when Utley spoke to Muhlbeier, Muhlbei-er told him to hurry up, get well, come back to work, andto keep Muhlbeier informed of his condition.The evidenceis insharp conflict as to whether after May14 Utley sent any word to Respondent as to his conditionor plans to return to work. Utley conceded that after May14 he did not personally contact Muhlbeier or any otherrepresentativeofRespondent to inform them of hiscondition or his plans to return to work. However, hetestified that he sent messages to Respondent throughEverett, and Everett testified that he transmitted somemessages to Respondent. Respondent's witnesses testifiedthat between May 14 and July 20, they heard nothing fromEverett about Utley.Utley testified that while he was in the Lucedale hospitalEverett visited him regularly, and he asked Everett at leasttwice a week to tell Respondent of his condition andprogress. He testified that after he left the hospital on May23, Everett continued to visit him at home two or threetimesa week during his convalescence, except during theperiod from June 12 to 20 when he was in the hospital atMobile.He testified that about once a week he askedEverett to inform Muhlbeier or one of the foremen as to hiscondition and expectations and that on Friday, July 16, hetold Everett to inform Respondent that he would be able toreturn to work on the first of the following week.According to Utley, Everett at varioustimestold him thatMuhlbeier had asked when Utley would be able to returntowork and that Everett had talked to Muhlbeier,Clarence Smith, who had replaced Moore as Utley'sforeman, and Jerry Wells, another foreman.AlthoughEverett'stestimonywas to some extentcorroborative ofUtley's, it failed to support Utley inseveral significant respects. Everett testified that betweenMay 1 and the time that Moore left Respondent's employ,he spoke to Moore two or three times a week about Utley.However, as Moore left on May 17, it would appear thatEverett spoke to him at most once after Utley's operationand not at all after Utley left the Lucedale hospital.6Everett testified that he did not 'talk to Jerry Wells aboutUtley.Everett also testified that he spoke to Muhlbeierabout Utley at most twice, once before May 14 and once inrelation to an inquiry about Utley's insurance. However,although Everett initially placed his inquiry about Utley'sinsurance in June, it is clear, as set forth below, thatEverett inquired about Utley's insuranceinMay whileUtley was still in the Lucedale hospital, and probablybeforeMay 14. Everett's testimony accordingly wouldappear to support Muhlbeier's testimony that Everett didnot speak to him about Utley after May 14.Thus, from Everett's testimo iy it would appear that anyreportsmade by him to Respondent after Utley left theLucedale hospital were made to Smith, who replacedMoore as foreman over both Utley and Everett in the latterpart of May. Ai cording to Everett, after Smith becamehim informedI havecredited Muhlbeier's testimonythat he first mentionedUtley's failure to keepRespondent informed as the reason for thetermination6Moore, who appearedas a witnessfor the General Counsel, testifiedEverett spoke to him only twice with both occasions before Utley'soperation on May 14. DELTA PINE PLYWOOD COMPANYforeman he spoke to Smith about Utley two or three timesa week. However, he also testified that he last spoke toSmith on July 2 when he told Smith that Utley hoped toreturn from his surgery on July 6 but that something waswrong with his back, that he would be out longer, and,thathe did not know how long Utley would be out. Everett'stestimony does not show that he transmitted Utley's July16 message to Respondent, assuming that it was given toEverett to transmit.?In addition, Everett's testimony as to his visits with Utleycasts doubt on Utley's estimate of the frequency withwhich Everett visited Utley and upon Everett's estimate ofthe number of times that he reported to Smith. AlthoughUtley testified that Everett visited him at home two orthree times a week during his convalescence, Everettultimately testified that he visited Utley only once betweenthe time that Utley left the Lucedale hospital on May 23and the time that Utley entered the hospital in Mobile onJune 12. He also testified that he did not learn of Utley'sback problem until after Utley was hospitalized in Mobile.As Utley testified that his back began to bother himaround June 1, it would seem likely that Everett's visit toUtley occurred closer to May 23 than to June 12. Thus,from Everett's testimony it would appear that Utley sentword to Respondent through Everett at most once betweenMay 23 and June 12, and that Utley did not notifyRespondent of his back problem before he entered theMobile hospital.The conclusion is readily drawn that Everett did notreport Utley's imminent return to anyone on July 16, andthat he did not report on Utley as frequently as heestimated. The question remains whether Everett spoke toSmith about Utley at all, and particularly on July 2, asEverett testified. Smith denied that Everett ever talked tohim about Utley, although he conceded that he notedUtley's absences as excused in his attendance records upuntil July 16 when he was told that Utley was terminated.He explained that he continued to record Utley's absencesin the same way that Moore, his predecessor, had recordedthem, and he testified that he had heard in the plant thatUtley was sick.Both Everett and Smith impressed me as attemptinghonestly to state their recollections of the events. Smithconceded that he heard Utley was sick, and it may well bethat he heard it from Everett. But it is quite clear fromEverett's testimony that much of his initial recollection asto the time of events and the frequency of his reports wasimpaired, and the same is true as to Utley's recollection ofEverett's visits and his requests to Everett. In addition,although Utley testified that he initially anticipated that hemight return to work about a month after he left theLucedale hospital, he did not testify that he ever expectedEverett was not questioned as to whether Utley asked him to reportagainafter July 28Utley placed the receipt of this note around June 10. However, histestimony as to dates on which he inquired about insurance and receivedcommunications from Respondent was clearly confused. While Everettinitially placed his conversations with Muhlbeier on a Monday in June, healso testified that he first inquired about the insurance in May, broughtUtley a note from Thornton about a week after Utley entered the Lucedalehospital and later in June brought Utley a second note when Utley sent acheck for insurance to Respondent which was made out to the wrong payee615to return to work on July 6 or that he asked Everett to soinform Respondent.Thus, while it may be that Everett spoke to Smith aboutUtley in May, I cannot conclude that he spoke to Smithabout Utley with any frequency or that he spoke to Smithon July 2 as he testified. In short, I concluded that ifEverett spoke to Smith at all, it was soon after Smithbecame foreman and not thereafter.5.Utley's efforts to pay for his insuranceRespondent provided medical insurance for its employ-eesand permitted employees to pay for additionalcoverage for their families. Premium payments for familycoverage were usually deducted from employee pay. Whenan employee was absent, his coverage was usuallymaintained as long as Respondent had reason to believethat he would return to work. During such absences,employees sometimes made insurance payments to Re-ments and deducted the amount advanced from paychecksafter employees returned to work.In mid-May, Utley asked Everett to inquire about hisinsurance. Everett spoke first to Muhlbeier telling him thatUtley was then unable to return to work and wanted himto check on his insurance so that he would not owe toomuch when he returned to work. Everett was referred toThornton, Respondent's office manager'and head account-ant. Thornton wrote a note which he gave Everett to taketo Utley.8The note sent Utley by Thornton stated:We will send you a statement on your insurancepremiums due about the 15th of June. If it appears thatyou will be able to return to work soon thereafter wewill continue to carry you and take another look at iton July 15th if you aren't back by then. Hope yourecover soon.On June 17, Thornton mailed Utley a bill, and, on June21,Utley asked Everett to take a check to Thornton for theamount due. Everett did so. As the check was made out tothe wrong payee, Thornton or an assistant asked Everett totake it back to Utley with another note,9 and Utley gaveEverett another check to take to Thornton the next day.Payment was made on June 22. There is no evidence thatEverett discussed Utley's condition or plans with Thorntonat that time. June 22 was the last time that Everettcommunicated with Thornton on Utley's behalf.6.Respondent's explanation of the decision todischarge UtleyRespondent had no written or rigid policy with respect towhen employees were expected to report absences or howEverett's testimony ultimately was consistent with thatof Thorntonas to thesequence and timing of these events, and it is clear that Everett'sconversation with Muhlbeier occurred when Everett initially inquired aboutUtley's insurance in May Muhlbeier testified that he did not recall thatEverett asked him about the insurance but that Everett could have done soI have credited Everett in this respect9 The second note was clearly not the note set forth above which I havefound was sent to Utley in mid-May It undoubtedly pertained to theidentity of the payee to whom the check should be made out '616DECISIONSOF NATIONALLABOR RELATIONS BOARDlong they could remain away from work before beingterminated.However, Utley testified that he understoodthat he was supposed to notify his foreman if absent formore than 3 days and to inform Respondent everyso oftenas to how he was coming along if out for longer periods oftime.Utley testified that in 1969, when he and Everett wereabsent for a number of weeks because of an automobileaccident, he notified Respondentseveral timesof theirprogress.Muhlbeier testified that he periodically reviewed theabsentee list and did so on Friday, July 16. According toMuhlbeier, after noting how long Utley had been absent,he checked with Supervisors Wells and Smith and learnedthat they had heard nothing from Utley. Muhlbeiertestified that he then checked with the office and learnedthat Utley's insurancehad been terminated as of July 14.He testified further that he then concluded that Utley hadquit, filled out a personnel memorandum noting Utley'stermination, and instructed Smith to makeout a memoran-dum to show the promotion of Miller, another employee,to replace Utley permanently on his job effective Tuesday,July 20, the first day of Respondent's next week for payrollpurposes.10Muhlbeier explained that he waited longerthan usual before terminating Utley and that once anemployee was permanently promoted, Respondent nevertook his promotion away from him, so Utley's former jobwas effectively filled on the day he reported back to work.Muhlbeier also testified that it was against Respondent'spolicy to immediately rehire an employee who had beenterminated, and that itwas againstpolicy to demote anemployee to a lower paying job, which was all that wasavailable on the day that Utley reported for work.Muhlbeier's testimony was supported in outline althoughnot inalldetailsby Thornton and Smith. Thorntontestified that on July 14 or 15 when Respondent's Julyinsurance payment became due he spoke to Muhlbeierabout the continuation of Utley on the rolls. As a result ofhis conversation with Muhlbeier, according to Thornton,he dropped Utley from the rolls and crossed Utley's nameoff the list of insured employees. That list and Respon-dent's payment were sent tothe insurancecompany onJuly 20, the day that Utley sought to return to work. On thesame day, after Utley was told of his termination, he spoketo Thornton, who handed him a letter he was preparing tomail which contained a bill for premiums due through July14, and stated: "Any future notices of premiums will besent to you by the insurance company." iiSmith testified that on a Friday in mid-July, Muhlbeierspoke to him about Utley and said he was terminatingUtley. According to Smith, he asked why, and Muhlbeierreplied that he had not received any word from Utley.Smith testified that Muhlbeier asked if he had heard fromUtley and Smith said he had not. Although Smith initiallytestified that during this conversation Muhlbeier told himtomake out the papers for Miller's promotion and tonotifyMiller of it, he later testified that Muhlbeier did not10Miller had been temporarilyassigned to replaceUtley earlier duringUtley's absence11Thorntonso testifiedUtleytestifiedthat he couldnot rememberspeakingto Thornton on that day12The General Counsel contendsthatRespondent's termination ofUtley in 1971 differedfrom its treatment of him in 1969 when he was alsotellhim to take any action with respect to filling thevacancy until a few days later, after Smith saw Utley inMuhlbeier's office.7.ConcludingfindingsThe General Counsel contends that Utley's terminationand Respondent's refusal to reinstate him were due to hisunion activities.Respondent contends that it merelyconsidered Utley as having quit his job and had refused toreinstate him in accord with its normal policy.The evidence as to the efforts of Utley and Everett tonotify Respondent of Utley's condition and plans tends togive more support to Respondent's contentions than to theGeneralCounsel's.As found above, Everett did notsupport Utley's testimony that on July 16 he sent word ofhis intent to return the following week. I have not creditedEverett's testimony that he gave Smith a report of Utley'sconditionas late asJuly 2, and it appears at most thatEverett mentioned Utley's condition to Smith around thetime Smith became foreman in May. While Utley sent aninsurance check to Thornton on June 22, there is noevidence that Everett made any report at that time as toUtley's plans with respect to returning to work. Thus itappears that Utley did not inform Respondent directly orindirectly of his condition or his intent to return for morethan 6 weeks before he was terminated, and that afterUtley remitted his insurance payments, almost 4 weeks hadpassed without further word from him. While Respondentmight have taken some initiative to contact Utley beforeterminating him, there is no evidence that it took initiativein contacting absent employees other than those who wereabsent because of a job-related injury. Utley, on the otherhand, understood it was his responsibility to contactRespondent.Utley did not fulfill that responsibility.12It is true that there are some discrepancies between thetestimony of Muhlbeier on the one hand and Thorntonand Smith on the other as to the internal discussions onJuly 16 surrounding Utley's termination. Muhlbeier testi-fied that he learned from Thornton that Utley's insurancehad been dropped. Thornton, however, testified that hechecked with Muhlbeier before dropping Utley from therolls, indicating as one would normally expect that thedecision to terminate Utley from the insurance rollsfollowed the decision to terminate his employment and notvice versa.Muhlbeier also testified that he checked withSmith and Wells to see if they had heard from Utley beforedeciding to terminate him, while Smith testified thatMuhlbeier told him he was terminating Utley and thenasked if Smith had heard from Utley. But these discrepan-ciesare relatively minor, and I do not find them a basis forinferring thatMuhlbeier did not decide to terminate Utleyon July 16, essentially as testified by him.There is greater difficulty in disposing of the contentionwith respect to Respondent's refusal to reinstate Utleywhen he reappeared for work on July 20. At that timeabsent foran extendedperiod.However, Utley conceded that on thatoccasionhe keptRespondent informed of his condition The difference inhis treatmenton the two occasions thus appearsexplainableexactly in thefashion advanced by Respondentand not, as the General Counsel contends,only onthe basisof Utley'sunion activities DELTA PINE PLYWOOD COMPANYMuhlbeier told Utley he had been terminated for failure toreport and also told him his job had been given to anotheremployee. Yet Smith, after initially supporting Muhlbeier,testified thatMuhlbeier did not tell him to promote Milleruntil afterUtley visitedMuhlbeier's office. If the lattertestimony is to be believed, it would appear that Muhlbeierfalsely told Utley he had been replaced when he sought toreturnto work. Smith's change in his testimony appearedto come as a supnse to Respondent's counsel, who himselfelicited the changed testimony on redirect examination.Smith thereafter adhered to that version despite a sugges-tion that he had testified otherwise on direct examinationand despite further detailed examination as to it. I amconstrained to credit Smith's second version of theinstructions to promote Miller.The fact that Muhlbeier told Utley that his job had beenfilled raises some suspicion as to the reason why Utley wasdenied reinstatement when he appeared at the plant.However, it is not uncommon to deny immediate reinstate-ment as a matter of policy when termination appears tohave been justified, and it is possible that Muhlbeier foundit easier to suggest to Utley that reinstatement was deniedbecause he had been replaced than that it was deniedsimply as a matter of policy.13 To be sure, if that were thecase,Muhlbeier was not frank in his testimony. While thatfactor is entitled to weight, it must be weighed against thescant evidence of animus, the fact that Utley's termination13The testimony does not indicate that Muhlbeier told Utley in so manywords that he could notreinstatehim because he had been replaced.14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National LaborRelationsBoard, the findings,617in the first instance appears to have been lawful, and thefact that Respondent did not act with undue haste interminating Utley.While there is some basis for suspicionand one may debate whether Respondent might have actedmore humanely in the circumstances, I conclude from theevidence as a whole that Utley was not denied reinstate-ment because of his union activities. Accordingly, I shallrecommend that the complaint be dismissed.Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meamng of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has not engaged in any of the unfairlabor practices alleged in the complaint.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended: 14ORDERThe complaintis dismissed in itsentirety.conclusions, and recommendedOrderherein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemedwaived forall purposes.